Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 2, 2021.

Amendments
           Applicant's amendments, filed June 2, 2021, is acknowledged. 
	Claims 3, 5, 7, 9-10, 12, 16-29, 34, 37, 39-43, 45-50, 53-70 are cancelled.
	Applicant has amended claim 71.
	Claims 1-2, 4, 6, 8, 11, 13-15, 30-33, 35-36, 38, 44, 51-52, and 71 are pending.
	Claims 1-2, 4, 6, 8, 11, 13-15, 30-33, 35-36, 38, 44, 51-52, and 71 are subject to a restriction/election requirement.

Applicant’s Election Response
	Applicant’s election response filed June 2, 2021 is acknowledged. Upon further consideration of the instant application, a new Requirement for Restriction/Election is needed prior to examination. Accordingly, the prior Requirement for Restriction/Election mailed 04/02/2021 is withdrawn, and Applicant’s election response filed June 2, 2021 is moot. Therefore, the only restriction requirements of the instant application is the restriction requirements set forth below in this Office action.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the 


First Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-2, 4, 6, 8, 11, 13-15, 30-33, 38, 44, 51-52, and 71, drawn to a polypeptide comprising a zinc finger peptide, nucleic acids encoding the polypeptide, and adeno-associated viruses comprising the nucleic acids.
	Group II, claims 35-36, drawn to a method of treating a polyglutamine disease.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the zinc finger peptide comprising recognition domains defined by Formulas 4 and 6 (as recited in claim 1) and the linker domains defined by SEQ ID NOs: 7-8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2012049332A1 to Isalan et al., of record in IDS. Isalan discloses similarly defined zinc finger peptides (page 5, lines 10-15). In particular, the recognition domains of Isalan overlap with those defined by instantly recited Formulas 4 and 6 (page 5, lines 16-17, “Formula 2” of Isalan), .


Second Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Each alternative zinc finger peptide sequence, as recited in claims 14-15, 32-33, and 51, represents different and distinct invention. Applicant is required to elect a specifically recited zinc finger peptide sequence, as recited in claims 14-15, 32-33, and 51. That is, Applicant is required to elect wherein the zinc finger peptide sequence is SEQ ID NO: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 OR 63. This is not a species election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative zinc finger peptide (SEQ ID NO) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. The alternative zinc finger peptides comprise mutually exclusive structures (recognition and/or linker domains). Thus, each alternative zinc finger peptide possesses different and distinct binding activities for the respective target sequences.



Third Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Each alternative zinc finger recognition domain sequence, as recited in claims 2, 8, 31, and 44, represents different and distinct invention. Applicant is required to elect a specifically recited zinc finger recognition domain sequence, as recited in claims 2, 8, 31, and 44. That is, Applicant is required to elect wherein the sequence of SEQ ID NO:1 (generic zinc finger domain sequence) is specifically SEQ ID NO: 2, 3, 4, OR 5. This is not a species election.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a zinc finger recognition domain sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative zinc finger recognition domain (SEQ ID NO) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. The alternative zinc finger recognition domains comprise mutually 


Fourth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Each alternative L2 linker domain sequence, as recited in claims 4, 8, and 44, represents different and distinct invention. Applicant is required to elect a specifically recited L2 linker domain sequence, as recited in claims 4, 8, and 44. That is, Applicant is required to elect wherein the sequence of SEQ ID NO:7 (generic L2 linker domain sequence) is specifically SEQ ID NO: 6 OR 65. This is not a species election.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a L2 linker domain sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative L2 linker domain (SEQ ID NO) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. The alternative L2 linker domains comprise mutually exclusive structures 


Fifth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Each alternative L3 linker domain sequence, as recited in claims 4, 8, and 44, represents different and distinct invention. Applicant is required to elect a specifically recited L3 linker domain sequence, as recited in claims 4, 8, and 44. That is, Applicant is required to elect wherein the sequence of SEQ ID NO:8 (generic L3 linker sequence) is specifically SEQ ID NO: 10 OR 16. This is not a species election.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a L3 linker domain sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative L3 linker domain (SEQ ID NO) are not regarded as being of similar nature because all of the alternatives do not share a common 


Sixth Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Each alternative XL linker domain sequence, as recited in claims 8 and 44, represents different and distinct invention. Applicant is required to elect a specifically recited XL linker domain sequence, as recited in claims 8 and 44. That is, Applicant is required to elect wherein the sequence of XL domain is SEQ ID NO: 21, 22, 23, OR 24. This is not a species election.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a L3 linker domain sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds represented by each alternative XL linker domain (SEQ ID NO) are not regarded as being of similar nature because all of the alternatives do not share a common 


First Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each alternative KRAB repressor sequence, as recited in claims 11 and 31, represents different species of the generic invention. Applicant is required to elect a specifically recited KRAB repressor sequence, as recited in claims 11 and 31. That is, Applicant is required to elect wherein the sequence of the KRAB repressor domain is SEQ ID NO: 39 OR 40.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a KRAB repressor domain sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claims 1, 30, and 38.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each alternative KRAB repressor sequence lack unity of invention because the groups do not share the same or corresponding technical feature. Each alternative KRAB repressor sequence represent different and distinct KRAB repressor domains comprising mutually exclusive structures (amino acid sequences), and therefore functional activities.


Second Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each alternative nuclear localization signal sequence, as recited in claims 13, represents different species of the generic invention. Applicant is required to elect a specifically recited nuclear localization signal sequence, as recited in claims 13. That is, Applicant is required to elect wherein the sequence of the nuclear localization signal domain is SEQ ID NO: 37 OR 38.
Applicant’s election should be concordant with the second restriction requirement. That is, Applicant should elect a nuclear localization signal sequence that is not mutually exclusive to the elected zinc finger peptide sequence (second restriction requirement).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 30, and 38.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each alternative nuclear localization signal sequence lack unity of invention because the groups do not share the same or corresponding technical feature. Each alternative nuclear localization signal sequence represent different and distinct nuclear localization signal domains comprising mutually exclusive structures (amino acid sequences).


Applicant is reminded of the following:
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633